People v Whitaker (2020 NY Slip Op 05953)





People v Whitaker


2020 NY Slip Op 05953


Decided on October 21, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 21, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOSEPH J. MALTESE
BETSY BARROS
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2018-06827
 (Ind. No. 8/18)

[*1]The People of the State of New York, respondent,
vDevin T. Whitaker, appellant.


Carol Kahn, New York, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Peter M. Forman, J.), rendered May 22, 2018, convicting him of criminal possession of a weapon in the second degree and criminal sale of a controlled substance in the third degree, upon his plea of guilty, and sentencing him to a determinate term of imprisonment of 12 years plus a period of postrelease supervision of 5 years on the conviction of criminal possession of a weapon in the second degree and a determinate term of imprisonment of 3 years plus a period of postrelease supervision of 3 years on the conviction of criminal sale of a controlled substance in the third degree, the sentences to run concurrently.
ORDERED that the judgment is modified, as a matter of discretion in the interest of justice, by reducing the determinate term of imprisonment imposed on the conviction of criminal possession of a weapon in the second degree from 12 years to 9 years; as so modified, the judgment is affirmed.
The sentence imposed was excessive to the extent indicated herein (see  CPL 470.15[6][b]; People v Suitte , 90 AD2d 80).
The defendant's remaining contention is unpreserved for appellate review (see  CPL 470.05[2]), and we decline to reach it in the exercise of our interest of justice jurisdiction (see  CPL 470.15[6][a]).
RIVERA, J.P., MALTESE, BARROS, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court